Citation Nr: 1537782	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC) in 
St. Paul, Minnesota


THE ISSUE

1.  Entitlement to dependency and indemnity compensation (DIC) due to the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran, who died in 2012, served on active duty from March 1957 to March 1960.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the PMC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

This remand is to ensure that the due process by law is afforded to the appellant. The Board has not reviewed the merits of the appeal. The case is REMANDED for the following actions:

1.  The AOJ must inform the appellant of the following:  

a.  the criteria for entitlement to DIC and for entitlement to accrued benefits; 

b.  a statement of the conditions, if any, for which the Veteran was service-connected at the time of death; 

c.  the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; 

d.  an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected; and, 

e.  an explanation of the evidence and information required to substantiate a claim for accrued benefits.  

Then, the AOJ must assist the appellant in obtaining all evidence, not currently on file, which she has reasonably identified to the AOJ.  In particular, the AOJ must request the report of the Veteran's final December 2012 treatment at the Golden Living Care Center, a community nursing home on contract to the VA.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder  

If the evidence is held by an entity associated with a department of agency affiliated with the federal government (such as the Golden Living Care Center), efforts to obtain such evidence must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such evidence must be verified by each federal department or agency from whom it is sought.  

If the requested records are unavailable, but are not held by an agency or department affiliated with the federal government, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).  

3.  When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then, AOJ must readjudicate the issues of entitlement to DIC and entitlement to accrued benefits.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action, it must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


